NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEENAN G. WILKINS, AKA Nerrah                   No.    18-16232
Brown,
                                                D.C. No. 1:16-cv-01858-DAD-
                Plaintiff-Appellant,            BAM

 v.
                                                MEMORANDUM*
COUNTY OF STANISLAUS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      California state prisoner Keenan G. Wilkins, AKA Nerrah Brown, appeals

pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action

alleging constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may affirm on

any basis supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th

Cir. 2008). We affirm.

      The district court properly dismissed Wilkins’s access-to-courts claim

because Wilkins failed to allege facts sufficient to show that any defendant caused

an actual injury to a nonfrivolous legal claim. See Lewis v. Casey, 518 U.S. 343,

349-53 (1996) (setting forth elements of an access-to-courts claim and actual injury

requirement).

      The district court properly dismissed Wilkins’s equal protection claim

because Wilkins failed to allege facts sufficient to show that any defendant acted

with an intent or purpose to discriminate against him based upon membership in a

protected class. See Hartmann v. Cal. Dep’t of Corrs. & Rehab., 707 F.3d 1114,

1123 (9th Cir. 2013) (setting forth requirements of an equal protection claim); see

also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief).

      Denial of Wilkins’s requests for injunctive and declaratory relief was proper

because there was no claim upon which to request relief or remedies. See Mt.

Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir. 1992) (when


                                            2                                     18-16232
underlying claims have been decided, the reversal of a denial of preliminary

injunctive relief would have no practical consequences, and the issue is therefore

moot); Stock West, Inc. v. Confederated Tribes of the Colville Reservation, 873
F.2d 1221, 1225 (9th Cir. 1989) (in order “[t]o obtain declaratory relief in federal

court, there must be an independent basis for jurisdiction”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-16232